833 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Reese Aundray TOSTER, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 87-1467.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1987.

1
Before MERRITT, KRUPANSKY and RYAN, Circuit Judges

ORDER

2
This pro se Michigan prisoner appeals from the district court's dismissal of his 42 U.S.C. Sec. 1983 civil rights action.  Upon consideration of the record and briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon review, we affirm the judgment of the district court.  Plaintiff has failed to state a federal cause of action for the alleged denial of procedural due process resulting from his temporary exclusion from a prison educational program.  Since plaintiff alleged that the exclusion violated a state policy directive, the exclusion was a random and unauthorized act, unanticipated by state authorities.    See David v. Robbs, 794 F.2d 1129 (6th Cir.), cert. denied, 107 S.Ct. 592 (1986);  Four Seasons Apartment v. City of Mayfield Heights, 795 F.2d 150 (6th Cir.1985).  Plaintiff has further failed to plead and prove the inadequacy of state corrective procedures for the alleged liberty deprivation.    See Hudson v. Palmer, 468 U.S. 517 (1984);  Barnier v. Szentmiklosi, 810 F.2d 594 (6th Cir.1987).  Therefore, plaintiff has failed to state a claim of constitutional magnitude.


4
Accordingly, plaintiff's motion for appointment of counsel is denied and the judgment of the district court is affirmed.  Rule 9(d)(5), Rules of the Sixth Circuit.